Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 1 of 20 PageID 10529



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  DISH NETWORK L.L.C.,                          )      Case No. 8:16-cv-02549-TPB-CPT
                                                )
                 Plaintiff,                     )
         v.                                     )
                                                )
  GABY FRAIFER, TELE-CENTER, INC.,              )
  and PLANET TELECOM, INC.,                     )
                                                )
                 Defendants.                    )

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ OBJECTIONS TO MAGISTRATE
             JUDGE’S ORDER DENYING LEAVE TO AMEND ANSWER

         Plaintiff DISH Network L.L.C. (“DISH”) responds to Defendants’ objections to Magistrate

  Judge Tuite’s order denying Defendants’ motion for leave to amend their answers and affirmative

  defenses. (Dkt. 229 [“Mot.”], Dkt. 232 [“Resp”], Dkt. 243 [“Order”], Dkt. 244 [“Objs.”].)

                                     I.      INTRODUCTION

         Defendants’ attempt to inject new affirmative defenses into this nearly three-year old case

  – long after the deadline to amend their answer, long after the discovery period closed, and with

  the parties’ MSJs pending – was properly rejected by the Magistrate Judge. Defendants claim the

  untimely amendments are necessitated by information that DISH allegedly withheld in discovery,

  but the Magistrate Judge correctly held that Defendants’ argument is “fatally infirm.”

         The Magistrate Judge determined that good cause was lacking under Rule 16(b)(4) because

  Defendants failed to particularize their proposed amendments to differentiate the old from the new;

  failed to connect these amendments to any “newly discovered information”; failed to establish that

  this alleged newly discovered information was necessary to make these amendments; and failed to

  prove that any information was withheld during the discovery period. Defendants’ unjustifiable

  delay in bringing the Motion – as shown by Defendants admittedly being aware of the facts alleged
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 2 of 20 PageID 10530



  to give rise to their proposed amendments at least fifteen months before seeking leave to amend –

  further established a lack of diligence and good cause under Rule 16(b)(4). The Magistrate Judge

  correctly determined that Defendants also did not satisfy Rule 15(a)’s standard for leave to amend

  because Defendants failed to show the late stage amendment would not result in prejudice or delay.

         Defendants fail to prove the Magistrate Judge’s findings are clearly erroneous or contrary

  to law. Indeed, for the most part, the Magistrate Judge’s findings are undisputed. And where a

  challenge is raised, Defendants improperly introduce new argument not presented to the Magistrate

  Judge in a belated attempt to correct some of the deficiencies that resulted in the denial of their

  Motion. New argument is not to be considered where, as here, the review is not de novo but under

  a clear error standard that affords great deference to the Magistrate Judge.

         Even considering these new arguments, Defendants have yet to specify the amendments to

  their affirmative defenses or connect them to any allegedly withheld information. Defendants also

  make no attempt to demonstrate that this allegedly withheld information is what gives rise to their

  proposed amended affirmative defenses, i.e., that Defendants required the information to discover

  the defenses Defendants are now attempting to add to this litigation. The reason for that omission

  is clear: the amended affirmative defenses are not based on this purportedly withheld information

  but rather stem from information available to Defendants from the start of this case (approximately

  three years ago) or that DISH provided to Defendants during discovery (more than two years ago).

         Defendants also fail to establish that any information was withheld during discovery. The

  documents Defendants claim were withheld in discovery were admittedly not possessed by DISH;

  Defendants have not identified a single request for production that calls for such documents; and

  Defendants had the ability to request the documents from the non-parties that possessed them, each

  of whom were properly disclosed to Defendants. Defendants’ claim that information was withheld




                                                   2
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 3 of 20 PageID 10531



  in discovery has twice been rejected in this case – by the previously assigned District Judge when

  denying Defendants’ motion to strike this alleged new information and by the Magistrate Judge.

         Lastly, it is well-recognized in the Eleventh Circuit that amending a pleading after the close

  of discovery and after MSJs are filed – as Defendants are trying to do here – will inherently result

  in undue delay and prejudice. Defendants offer numerous amended affirmative defenses that were

  neither addressed in discovery nor the parties’ MSJs. In fact, Defendants are suggesting several

  affirmative defenses for the first time in an effort to evade an adverse ruling on DISH’s MSJ. The

  Magistrate Judge properly rejected Defendants’ last-minute attempt to avoid summary judgment

  and send DISH to a trial by surprise on new affirmative defenses that could have, and should have,

  been asserted earlier in this action. Defendants’ Objections to the Order should be overruled.

                                        II.    LEGAL STANDARD

         The Order denying leave to amend did not dispose of any claim or defense and therefore,

  as Defendants acknowledge, Defendants’ Objections to that Order are made pursuant to Federal

  Rule of Civil Procedure 72(a). (Objs. at 5-6.) See Clemons v. Delta Air Lines Inc., 625 F. App’x

  941, 943 (11th Cir. 2015) (finding magistrate’s order denying leave to amend pleading is a non-

  dispositive order subject to objection pursuant to Rule 72(a)); Palmore v. Hicks, 383 F. App’x 898,

  899-900 (11th Cir. 2010) (“An order disposing of a motion to amend is a non-dispositive pretrial

  ruling.”). Defendants, as they acknowledge, must establish that the Order is “clearly erroneous”

  or “contrary to law.” (Objs. at 6, quoting Fed. R. Civ. P. 72(a) and 28 U.S.C. § 636(b)(1)(A).)

         “Clear error is a highly deferential standard of review.” Holton v. City of Thomasville Sch.

  Dist., 425 F.3d 1325, 1350 (11th Cir. 2005). A magistrate judge’s factual “finding is ‘clearly

  erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence

  is left with the definite and firm conviction that a mistake has been committed.” Id. (quotations




                                                   3
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 4 of 20 PageID 10532



  omitted). An order “is contrary to law when it fails to apply or misapplies relevant statutes, case

  law, or rules of procedure.” Malibu Media, LLC v. Doe, 923 F. Supp. 2d 1339, 1347 (M.D. Fla.

  2013) (quotations omitted). 1 Thus, “[t]he standard for overturning a Magistrate Judge’s Order is

  a very difficult one to meet.” Nat’l Ass’n for the Advancement of Colored People v. Fla. Dep’t of

  Corrs., 122 F. Supp. 2d. 1335, 1337 (M.D. Fla. 2000).

                                                    III.     ARGUMENT

           Magistrate Judge Tuite held that the Motion was “fatally infirm” in that Defendants failed

  to show good cause for amendment under Rule 16(b) and also failed to show that amendment was

  proper under Rule 15(a). (Order at 4-7.) The Magistrate Judge’s Order should be upheld.

  A.       The Magistrate Judge Properly Denied Defendants’ Motion Under Rule 16(b)(4).

           There is no dispute that Defendants filed the Motion approximately two and one-half years

  after the deadline for amendments in the CMSO and that untimely amendments are subject to the

  good cause standard in Rule 16(b)(4). (Order at 1-2; Objs. at 11.) The good cause analysis focuses

  on whether Defendants diligently pursued the proposed amendments. (Order at 3; Objs. at 11-12.)

  Defendants attempted to establish diligence by claiming that DISH’s summary judgment briefing

  revealed new information giving rise to the amendments and that such information was previously

  requested during discovery and purportedly withheld by DISH. (Order at 4, citing Mot. at 2-3, 8.)

  Defendants did not identify this alleged “new information” other than by making general reference

  to agreements attached to declarations from non-party Networks that were filed in connection with

  DISH’s summary judgment briefing. (Id. at 5, citing Mot. at 8 n.2 [the “Network Documents”].)

  The Magistrate Judge rejected Defendants’ argument and held that Defendants did not demonstrate

  good cause for their proposed amendments under Rule 16(b)(4):


  1
   “[T]he ‘contrary to law’ standard has been distinguished as more deferential than de novo review.” Id. (citing Merritt
  v. Int’l Bhd. of Boilermakers, 649 F.2d 1013, 1017 (5th Cir. 1981), now binding precedent in the Eleventh Circuit).


                                                            4
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 5 of 20 PageID 10533



         Defendants fail to particularize the substance of their proposed amendments and the newly
         discovered information upon which those amendments rest; neglect to show how such
         information is indispensable to their requested amendments; and do not establish they
         should have been provided with this information during discovery or could not have
         procured it on their own.

  (Id. at 7.) Defendants fail to establish that the Magistrate Judge committed any clear error.

         1.      The Magistrate Judge’s Application Of Rule 16(b)(4) Is Not Contrary To Law.

         Defendants claim the Magistrate Judge erred because twelve of their twenty-four proposed

  amended affirmative defenses contest DISH’s standing and therefore may be asserted at any time,

  such that the deadline for amendments in the CMSO and Rule 16(b)(4) do not apply. (Objs. at 11-

  14.) Defendants rely on cases stating the general proposition that Article III standing implicates a

  court’s subject matter jurisdiction and may be asserted at any stage of the case. (Id.) Defendants,

  however, make no attempt to establish that any of these twelve amended affirmative defenses go

  to DISH’s Article III standing or otherwise impact the Court’s subject matter jurisdiction – neither

  in their Objections, in their Motion, nor at the hearing on that Motion. (Id. at 14; Mot. at 5-8.)

         Defendants, at best, identify certain affirmative defenses that pertain to DISH’s prudential

  or statutory standing, which unlike Article III standing does not concern the Court’s subject matter

  jurisdiction. See Newton v. Duke Energy Fla., LLC, 895 F.3d 1270, 1274 (11th Cir. 2018) (stating

  the Supreme Court “effectively abolished prudential standing (sometimes referred to as statutory

  standing) as a jurisdictional doctrine;” statutory standing goes to whether “Plaintiffs have a valid

  of cause of action, ‘and the absence of a valid . . . cause of action does not implicate subject-matter

  jurisdiction’”) (quoting Lexmark Int’l, Inc. v. Static Control Components, 572 U.S. 118 (2014)).

  Statutory standing defenses are properly deemed to be waived if not timely asserted. (See Resp.

  at 14 n.7, citing Mississippi Levee and Merrimon, which held that arguments based upon statutory

  standing, unlike constitutional standing arguments, may be waived.)




                                                    5
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 6 of 20 PageID 10534



          Defendants agree with the Magistrate Judge’s observation that the thrust of their Motion

  concerned proposed amended affirmative defenses challenging DISH’s exclusive licenses to the

  copyright works. (Objs. at 11; Order at 4.) Such defenses concern DISH’s statutory standing and

  do not implicate subject matter jurisdiction. See Newton, 895 F.3d at 1274; Saregama India Ltd.

  v. Mosley, 635 F.3d 1284, 1297 (11th Cir. 2011) (finding a party that fails to establish copyright

  ownership “lacks statutory standing”). Defendants’ proposed amended affirmative defenses based

  on purportedly defective copyright registrations, wrongfully procured copyright registrations, or

  an absence of copyright registration also do not affect the Court’s subject matter jurisdiction. (Dkt.

  229-1 at 6-12, 18.) Roberts v. Gordy, 877 F.3d 1024, 1028 (11th Cir. 2017) (“[A] federal court’s

  jurisdiction is not conditioned on a registration.”) (citing Reed Elsevier, Inc. v. Muchnick, 599 U.S.

  154, 164 (2010)); Fastcase, Inc. v. Lawriter, LLC, 907 F.3d 1335, 1342 (11th Cir. 2018) (holding

  Copyright Act’s “registration requirement is not jurisdictional”). Defendants’ remaining amended

  affirmative defenses – including statute of limitations, unclean hands, waiver, estoppel, copyright

  misuse, and DMCA safe harbors – likewise do not present jurisdictional issues.

         Defendants’ proposed amended affirmative defenses could not be asserted at any time –

  and are waived if not timely asserted – because these defenses do not concern the Court’s subject

  matter jurisdiction. The Magistrate Judge’s determination that Defendants were required to show

  good cause under Rule 16(b)(4) for their untimely amended affirmative defenses, including those

  twelve arguably raising statutory standing concerns, was not clearly erroneous or contrary to law.

         2.      The Magistrate Judge’s Application of Rule 16(b)(4) Is Not Clearly Erroneous.

                 a.      Defendants Failed To Explain Their Proposed Amendments.

         The Magistrate Judge held that good cause to amend was lacking because “Defendants fail

  to particularize the substance of their proposed amendments and the newly discovered information




                                                    6
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 7 of 20 PageID 10535



  upon which those amendments rest.” (Order at 7.) The Magistrate Judge observed that Defendants

  were unable to explain their proposed amendments, even when questioned at oral argument:

           To begin, their motion fails to identify where in their twenty-six page proposed amended
           answer . . . the Court can find the revisions they now seek to make. Instead, they have left
           it to the Court to ferret out these amendments through a side-by-side comparison of the
           Defendants’ newly-offered answer and their prior ones. When pressed on the matter at the
           hearing, the Defendants referenced only general categories of changes and were unable to
           walk the Court through their proposed revisions with any particularity.

  (Id. at 4.) The Magistrate Judge found that “[t]his lack of specificity . . . militates against granting

  leave to amend.” (Id. at 5.) Defendants do not contest these findings from the Magistrate Judge. 2

           The Magistrate Judge also determined that Defendants failed to identify the alleged newly

  discovered information on which their unspecified amendments rested – a finding Defendants also

  do not dispute in their Objections. (Id. at 7.) Rather, Defendants provide the Court with a chart

  that admittedly contains new argument – not presented in their Motion or at the hearing before the

  Magistrate Judge – in a belated attempt to now correct this deficiency. (Objs. at 1, 7, 22-24, Ex.

  1.) Defendants’ new argument provides no basis to overturn the Magistrate Judge’s Order.

           As an initial matter, the Court should not consider any argument that was not presented to

  the Magistrate Judge. Defendants claim the Court has discretion to consider their new arguments,

  but the cases Defendants rely on are distinguishable as they all involved the de novo review of a

  magistrate judge’s report and recommendation on a dispositive matter under Rule 72(b). (Id. at

  7.) Defendants object to a nondispositive order under Rule 72(a) and thus the more deferential

  “clearly erroneous” or “contrary to law” standard applies. In this context, the district judge should

  not consider an argument not presented to the magistrate judge. See Voter Verified, Inc. v. Premier

  Election Sols., No. 6:09-cv-1968-Orl-19KRS, 2010 WL 1049793, at *2 (M.D. Fla. Mar. 22, 2010)



  2
   Defendants also make no attempt to correct the deficiencies that the Magistrate Judge identified; instead, Defendants
  would now have this Court ferret out the amendments in the twenty-six page proposed amended answer.


                                                            7
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 8 of 20 PageID 10536



  (“[T]he district court may not consider new materials or legal arguments raised for the first time

  in the objection.”) (citing United States v. S. Fabricating Co., 764 F.2d 780, 781 (11th Cir. 1985));

  In re Seroquel Prod. Liab. Litig., No. 6:06-md-1769-Orl-22DAB, 2008 WL 591929, at *2 n.3

  (M.D. Fla. Feb. 28, 2008) (“[B]ecause this Court’s review of the magistrate judge’s order in this

  instance is not de novo, but rather is limited to a finding of clear error, the Court finds that it would

  be improper to look to anything but the record that existed at the time the magistrate judge issued

  his ruling.”). Indeed, it defies logic for Defendants to claim the Magistrate Judge committed clear

  error in not considering arguments Defendants never offered for his consideration.

           Moreover, even under the Rule 72(b) case law that Defendants cite, the Court may properly

  decline to consider any new argument. (Objs. at 7, citing Williams v. McNeil, 557 F.3d 1287, 1292

  (11th Cir. 2009).) Defendants admit that they were aware of their proposed amended affirmative

  defenses for at least fifteen months, and thus they had more than ample opportunity to present their

  arguments to the Magistrate Judge, both in their Motion and at the hearing. See infra Part III.A.2.d.

  Defendants contend that they were being “intentionally concise” as Judge Kovachevich was then

  assigned to the case and familiar with the matter fails because (i) Defendants’ new arguments are

  not otherwise in the record (hence why Exhibit 1 was created) and therefore Judge Kovachevich

  would not have known of the arguments regardless of her level of familiarity with the case and

  even if she had decided the Motion; and (ii) the Motion was decided by the Magistrate Judge, who

  asked Defendants to explain the basis for the proposed amendments at the hearing, but Defendants

  were unable to do so. (Objs. at 7; Order at 4-5.) The Court should not consider Defendants’ new

  arguments that could have, and should have, been made to the Magistrate Judge.3



  3
    Defendants’ sixteen-page, single-spaced chart – filed as an exhibit to their full twenty-five page Objections – is also
  properly rejected because it constitutes an improper attempt to circumvent the page limit. See Local Rule 3.01(a) (“In
  a motion or other application for an order, the movant shall include a concise statement of the precise relief requested,


                                                             8
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 9 of 20 PageID 10537



           Furthermore, even considering Defendants’ new arguments in the chart, Defendants fail to

  respond to the Magistrate Judge’s finding that Defendants did not connect their proposed amended

  affirmative defenses to any alleged new information. (Order at 7.) Defendants’ chart has a column

  titled “Relevant Defenses of Defendants’ Proposed Amended Answer,” but Defendants notably do

  not list any of their proposed amended affirmative defenses. (Mot. at Ex. 1.) The Court and DISH

  are left to guess which of the one-hundred and nineteen conclusory and argumentative allegations

  in that “Relevant Defenses” column supposedly correspond with each of Defendants’ twenty-four

  amended affirmative defenses. (See id.) Further, Defendants do not even attempt to connect each

  of these one-hundred and nineteen allegations to specific portions of the documents purportedly

  withheld in discovery, which have now been expanded to include not only the Network Documents

  but also various declarations from properly disclosed witnesses and publicly available international

  laws. (See id.) Indeed, most of the allegations in the “Relevant Defenses” column have no citation

  to the allegedly withheld document that is identified, or they cite to an entirely different document. 4

  In making the new arguments in Exhibit 1, Defendants still fail to connect their proposed amended

  affirmative defenses to any information contained in the allegedly withheld documents.

                    b.       Defendants Failed To Show That Newly Discovered Information Was
                             Indispensable To Their Proposed Amendments.

           The Magistrate Judge also correctly determined there was no good cause to amend because

  Defendants failed to establish the alleged newly discovered information “is indispensable to their

  requested amendments.” (Order at 7.) Defendants neither dispute the Magistrate Judge’s finding


  a statement of the basis for the request, and a memorandum of legal authority in support of the request, all of which
  the movant shall include in a single document not more than twenty-five (25) pages.”) (emphasis added.)
  4
    And where Defendants provide a corresponding citation, the allegation is either irrelevant to the affirmative defenses
  (e.g., allegations concerning the authenticity and admissibility of the documents); the allegation is unsupported by the
  citation (e.g., allegations claiming an agreement establishes “simultaneous publication”); the document cited does not
  give rise to any alleged affirmative defense (see, e.g., infra Part III.A.2.c); or the document cited was not improperly
  withheld from Defendants (see, e.g., infra Part III.A.2.d [establishing no documents were withheld]).


                                                             9
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 10 of 20 PageID 10538



  nor make any attempt to correct this deficiency in their Objections. Defendants’ new arguments

  in Exhibit 1 do not establish that Defendants required any of the allegedly withheld documents to

  assert their proposed amended affirmative defenses. Thus, even if Defendants were able to connect

  their proposed amended affirmative defenses to allegedly withheld information, Defendants fail to

  establish they needed that information to assert these defenses.

          In fact, Defendants’ proposed amended affirmative defenses do not depend on the Network

  Documents, or any other documents in Exhibit 1, and such defenses were available to Defendants

  long before the documents were filed. Defendants’ first and second amended affirmative defenses

  claiming invalid copyright registrations and fraud on the Copyright Office are classic examples.

  (See Dkt. 229-1 at 6-11.) Defendants base these proposed defenses upon allegations that copyright

  registration certificates for the Registered Works do not identify the true authors or date and place

  of first publication, incorrectly invoke the work made for hire doctrine, and the works were not

  properly transferred from the alleged true authors to the copyright claimant. (See id.) Defendants’

  arguments do not stem from any allegedly withheld information; instead, Defendants premise these

  arguments on their own misguided interpretation of the registration certificates for the Registered

  Works and their misapplication of principles of UAE law. (See id.)

           Defendants, at the very latest, were aware of the copyright registrations for the Registered

  Works and the need to consider UAE law upon being served with DISH’s original complaint filed

  on August 30, 2016 because the complaint listed each copyright registration and further advised

  Defendants that DISH was asserting copyrights that arise under UAE law. (Dkt. 1 ¶¶ 10, 21; see

  Dkt. 62, Am. Compl. ¶¶ 13, 27.)5 The copyright registrations were also included in DISH’s initial

  document production served on Defendants on July 5, 2017. (Dkt. 214 at 4.) Thus, Defendants’


  5
   Accordingly, Defendants’ claim of being “surprised” in having to consider international laws is baffling as DISH’s
  original and amended complaints made clear DISH was claiming copyrights under international laws. (Objs. at 2.)


                                                          10
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 11 of 20 PageID 10539



  first and second amended affirmative defenses do not arise from allegedly withheld documents.

         The same is true of Defendants’ third and eighth proposed amended affirmative defenses,

  each styled as a failure to register copyrights defense. (Dkt. 229-1 at 11-15, 18.) DISH’s original

  complaint specifically informed Defendants that DISH was asserting copyright infringement as to

  the Registered Works and other unregistered, non-United States works. (Dkt. 1 ¶¶ 10, 20-22; see

  Dkt. 62 ¶¶ 13, 26-28.) Defendants’ alleged “failure to register” affirmative defenses are not based

  on any allegedly withheld documents and were available to Defendants from the start of this case.

         Equally unavailing is Defendants’ attempt to bring the fourth, fifth, and fifteenth proposed

  affirmative defenses claiming an invalid copyright license, no copyright ownership, and copyright

  misuse. (Dkt. 229-1 ¶¶ 49-62, 72-73.) Defendants base these alleged affirmative defenses on the

  same arguments above concerning their construction of non-United States copyright laws, as well

  as DISH’s agreements with the Networks. (Id.) DISH’s original complaint informed Defendants

  that DISH was relying on agreements with the Networks and non-United States copyright laws for

  its exclusive rights. (Dkt. 1 ¶¶ 9-10, 21; see Dkt. 62 ¶¶ 12-13, 27.) DISH’s agreements with the

  Networks were produced to Defendants during the discovery period and DISH was questioned on

  the agreements extensively at deposition. (Dkt. 214 at 4.) Defendants’ fourth, fifth, and fifteenth

  amended affirmative defenses do not stem from any allegedly withheld documents.

         The remainder of Defendants’ twenty-four proposed amended affirmative defenses suffer

  the same fate: these defenses are not derived from any purportedly withheld documents, which is

  the only justification offered for Defendants’ proposed untimely amendment. Defendants could

  have raised these alleged affirmative defenses in the early stages of this case as these defenses are

  based on the copyright registrations and DISH’s agreements with the Networks that were identified

  in DISH’s complaint and produced at the start of discovery; international laws; or matters plainly




                                                   11
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 12 of 20 PageID 10540



  known by Defendants such as their DMCA safe harbor affirmative defense and defense contesting

  the DMCA copyright infringement notices that Defendants received as early as May 2015 and that

  were produced to Defendants a second time in discovery. (Dkt. 229-1; Dkt. 214 at 3-4.)

         The Magistrate Judge correctly held that good cause was lacking because Defendants failed

  to identify any alleged new information that was necessary for their proposed amendments. (Order

  at 7; see Resp. at 8, citing Smith, which found a lack of good cause where movant did not specify

  “what facts supported” the amendment and “why those facts previously were undiscoverable.”) In

  truth, the affirmative defenses that Defendants want to assert are not derived from any allegedly

  withheld information but instead are based on information available to Defendants from the start

  of this litigation or that was provided to Defendants during the discovery period.

                 c.     Defendants Failed To Show The New Information Purportedly Giving
                        Rise To Their Proposed Amendments Was Withheld During Discovery
                        And Otherwise Unavailable.

         The Magistrate Judge also determined there was no good cause for amendment based upon

  the alleged new information because Defendants “do not establish they should have been provided

  with this information during discovery or could not have procured it on their own.” (Order at 7.)

  The Magistrate Judge found Defendants had no basis to claim the Network Documents underlying

  their Motion were withheld during discovery:

         Defendants do not show that they properly requested that information during the discovery
         period or that Dish Network was otherwise obligated to furnish it. Indeed, the Defendants
         fail to specify any discovery request calling for the production of such information.

         Nor do they explain why they did not request this information directly from the third parties
         that possess it. It appears to the Court in this regard that the Defendants were aware of the
         identity of these third-parties since the date of Dish Network’s supplemental Rule 26 initial
         disclosures in November 2017 – almost four months before the close of discovery.

  (Id. at 6.) The Magistrate Judge’s findings are not clearly erroneous or contrary to law.

         First, the Magistrate Judge properly relied on the Court’s prior order denying Defendants’



                                                  12
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 13 of 20 PageID 10541



  motion to strike Network Documents and declarations from the non-party Networks:

           The Court rejected Defendants’ assertion that these items should be stricken because the
           witnesses at issue were not previously identified in Dish Network’s interrogatory responses
           and/or supplemental Rule 26 initial disclosures, and that the items were purportedly not
           provided in response to Defendants’ prior requests for production.

  (Id., citing Dkt. 187.) Defendants do not challenge the Court’s prior ruling that the Networks were

  properly disclosed and the Network Documents were not withheld during discovery.

           Second, Defendants incorrectly contend the Magistrate Judge failed to consider (i) footnote

  2 of their Motion wherein Defendants claim to have requested the allegedly withheld documents

  “prior to the close of discovery, including the filing of two Motions to Compel;” and (ii) Dkt. 214,

  which is DISH’s motion for sanctions. (Objs. at 17.) Footnote 2 was quoted in the Order and thus

  properly considered. (Order at 5.) Defendants’ general reference to filing two motions to compel

  does not establish any documents were withheld – especially considering that both motions were

  denied and neither motion sought to compel the production of documents but instead concerned

  interrogatories. (Dkts. 121, 126, 138.) Defendants argue that DISH’s motion for sanctions shows

  certain Network Documents were filed after the close of discovery, but notably that motion does

  not establish Defendants “properly requested that information during the discovery period or that

  Dish Network was otherwise obligated to furnish it.” (Order at 7; see Dkt. 214.)6

           Third, Defendants’ new argument that the allegedly withheld documents were requested in

  Defendants’ interrogatories should not be considered because the argument was not made to the

  Magistrate Judge. (Objs. at 20.) See supra Part III.A.1. Further, Defendants’ new argument fails

  because (i) interrogatories do not require a responding party to produce documents; and (ii) DISH



  6
    Defendants’ argument that the Magistrate Judge was required to consider various other pleadings filed in this matter,
  that were not even referenced in the Motion, is incorrect as the Magistrate Judge has no obligation to scour the entire
  record to see if Defendants previously made an argument that might be applicable. Even if the Magistrate Judge had
  examined the entire record, the result would be the same – Defendants did not request the Network Documents.


                                                           13
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 14 of 20 PageID 10542



  properly responded to these interrogatories, Defendants’ motion to compel further responses was

  denied in April 2018, and Defendants failed to meet and confer on these requests after their motion

  was denied, despite being instructed by the Court to do so. (Dkts. 122, 138.) Defendants have yet

  to identify a single request for production that calls for the Network Documents that Defendants

  claim were allegedly withheld during discovery.

          Fourth, for the same reason, the Court should refuse to consider Defendants’ new argument

  that the Network Documents were “held by the foreign networks” but DISH had “the legal right

  to request the documents.” (Objs. at 20-21.) Defendants’ new argument also lacks merit because

  (i) Defendants have not established the Network Documents were requested in discovery and thus

  the question of DISH’s alleged control over the non-party Network Documents is immaterial; (ii)

  even if the Network Documents were requested, Defendants admit the documents were possessed

  by non-parties and not DISH; and (iii) the language Defendants quote from DISH’s agreements

  with the Networks, which were produced early in discovery and are not at issue, may allow DISH

  to reasonably request the Network Documents, but expecting that DISH would request documents

  from the Networks that were not asked for during discovery is unreasonable. (Id.) Defendants’

  argument that DISH was obligated to produce the non-party Network Documents (agreements not

  involving DISH) that were held by the Networks (not by DISH) is legally and factually incorrect.7

          Fifth, Defendants do not challenge the Magistrate Judge’s determination that Defendants

  were aware of the Networks that possessed the Network Documents at least four months prior to

  the close of discovery, but Defendants did not “explain why they did not request this information


  7
    Defendants emphasize that the JumpTV agreement, which is between the MBC Network and another non-party, was
  filed as part of MBC’s declaration in June 2019. The JumpTV agreement is not part of the chain of title establishing
  DISH’s copyrights; rather, it was filed in response to Defendants’ fourth MSJ to negate Defendants’ unfounded claim
  that MBC licensed relevant copyrights to JumpTV. (Dkt. 224-1 ¶ 9; Dkt. 237 at 7.) Defendants were aware of the
  JumpTV agreement because it was identified in DISH’s agreement with MBC produced in July 2017, but Defendants
  never requested a copy of the JumpTV agreement and did not raise their unsupported claim regarding the agreement
  until filing their fourth MSJ two years later, which claim has now been disproven. (Id.; Dkt. 217 at 23.)


                                                          14
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 15 of 20 PageID 10543



  directly from the third parties.” (Order at 6.) Defendants’ new argument, attempting to provide

  an explanation by claiming it was easier for DISH to discover the Network Documents, should not

  be considered as the argument was not made to the Magistrate Judge. (Objs. at 21.) Moreover,

  Defendants’ new argument fails because (i) Defendants falsely presume that DISH is required to

  conduct discovery on their behalf; and (ii) Defendants do not establish it would have been easier

  for DISH to discover the documents from the non-party Networks and share those documents with

  Defendants, especially considering Defendants fail to show that they made a valid request for the

  documents. Defendants should have conducted discovery on the Networks (for example, through

  document subpoenas or Rule 30(b)(6) depositions) and the Magistrate Judge did not clearly err in

  questioning Defendants’ lack of diligence in this regard.

          Finally, the Magistrate Judge properly considered the correspondence between counsel that

  Defendants offered at the hearing and determined that correspondence, like the Motion itself, did

  not establish good cause for the amendments. (Order at 6 n.1.) The correspondence requested that

  DISH identify individual representatives from the non-party entities listed in DISH’s supplemental

  disclosures. (Id.) Defendants’ decision to provide this correspondence represented a change in

  strategy as Defendants were claiming in their Motion a need to amend solely based on allegedly

  withheld agreements – not based upon purported inadequacies in the identification of non-parties

  in DISH’s disclosures. Nevertheless, the Magistrate Judge correctly held that “correspondence

  between counsel does not establish that such information was duly requested through formal

  discovery or should have been included in Dish Network’s initial disclosures.” (Id.)8

          Defendants dispute only the second portion of the Magistrate Judge’s finding by claiming



  8
    Defendants mistakenly claim that this correspondence was a prelude to their two unsuccessful motions to compel
  interrogatory responses; in reality, the correspondence concerned DISH’s supplemental disclosures and post-dated
  the filing of Defendants’ two motions to compel that were denied. (Objs. at 19 and Ex. 3; Dkts. 121, 126, 138.)


                                                         15
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 16 of 20 PageID 10544



  it was clearly erroneous because Rule 26 requires the disclosure of individual representatives from

  any listed non-party entities. (Objs. at 18.) Defendants’ argument, however, was not presented to

  the Magistrate Judge and should not be considered. (Id.) Furthermore, Defendants’ new argument

  was previously rejected by the Court and is contrary to case law on this issue. (Dkt. 187 [denying

  Defendants’ motion to strike Network declarations on the basis of alleged non-disclosure). FDIC

  v. Attorneys’ Title Ins. Fund, Inc., No. 12-23599-Civ-Seitz-Simonton, 2014 WL 12503315, at *2

  (S.D. Fla. Sept. 3, 2014) (finding that disclosure was proper where, as here, the nonparty corporate

  representative making the declaration was not identified by name but initial disclosures listed the

  non-party corporation); Wilson v. MarineMax E., Inc., No. 1:16-cv-812-WSD, 2018 WL 1466276,

  at *18 n.9 (N.D. Ga. Mar. 26, 2018) (collecting cases that came to the same conclusion).

         Moreover, Defendants fail to establish that this alleged non-disclosure of the names of the

  Network’s corporate representatives gives rise to their amended affirmative defenses. (Objs. 18-

  19.) And, the information contained in the Network declarations could have been obtained from

  the Networks – identified in DISH’s amended complaint and supplemental disclosures long before

  discovery closed – but Defendants made the strategic decision not to conduct that discovery. (See

  Resp. at 6, citing Stewart, which held it was proper to consider “if the moving party neglected to

  determine facts before filing pleadings or within discovery” in denying leave to amend answer.)

                 d.      Defendants Intentionally Delayed Filing Their Motion For More Than
                         A Year After Receiving The Allegedly Withheld Documents.

         Regardless of whether Defendants’ proposed amended affirmative defenses are related to

  documents allegedly withheld in discovery, Defendants admittedly delayed at fifteen months after

  receiving those documents before requesting leave to amend to assert new affirmative defenses.

  Such as delay shows a complete lack of diligence under Rule 16(b)(4).

         The Magistrate Judge cited the Eleventh Circuit’s decision in Southern Grouts & Mortars,



                                                  16
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 17 of 20 PageID 10545



  Inc. v. 3M Co., 575 F.3d 1235 (11th Cir. 2009) for the proposition that diligence was lacking where

  a party “wait[ed] over a month after uncovering new information in discovery to move for leave

  to amend.” (Order at 7.) Defendants’ lack of diligence is substantially more egregious because

  they sat on the Network Documents for at least fifteen months before seeking leave to amend. The

  Network Documents were filed in support of DISH’s MSJ on April 6, 2018. (Dkt. 146.) There is

  no dispute that Defendants were aware of the proposed amended affirmative defenses at that time.

  (Dkt. 229 at 9 [“[T]he affirmative defenses Defendants seek to include . . . were not known until

  the filing of [DISH’s MSJ].”].) Defendants’ decision to wait fifteen months before seeking leave

  to amend demonstrates a lack of diligence and warranted a denial of their motion. S. Grouts, 575

  F.3d at 1242. (See Resp. at 6, also citing Oravec, which affirmed denial of leave to amend where

  movant was aware of need to amend three months earlier upon receiving non-movant’s MSJ.)

         Although Defendants referenced the withdrawal of their counsel as the cause for the delay,

  “changing defense counsel and making an apparent change in strategy is not sufficient good cause

  to justify the amendments.” (Resp. at 7, quoting Capital Construction, which denied leave to file

  amended affirmative defenses for lack of diligence.) In addition, even Defendants’ current counsel

  that appeared on August 20, 2018, before Defendants’ former counsel withdrew, must have known

  about the affirmative defenses Defendants planned to assert well in advance of requesting leave to

  amend. (Dkts. 189-190.) In fact, on April 8, 2019, Defendants moved to supplement or amend

  their third MSJ claiming that DISH withheld the Network Documents that are “directly relevant

  to the development of its defenses” and “reveal[ ] numerous defenses.” (Dkt. 211 at 2 [emphasis

  added].) Yet, it was not until approximately three months later that Defendants finally did request

  leave to amend, establishing that Defendants failed to act diligently for purposes of Rule 16(b)(4).

  See S. Grouts, 575 F.3d at 1242; Oravec, 527 F.3d at 1232.




                                                  17
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 18 of 20 PageID 10546



         Defendants also argue the case was administratively stayed for mediation from December

  4, 2018 and March 17, 2019. (Objs. at 2.) Defendants, however, fail to explain why they did not

  seek leave to amend during the eight-month period between the filing of the Network Documents

  and the administrative stay; or why they waited more than three months after the case resumed to

  request leave to amend. Defendants also could have asked to lift the administrative stay such that

  Defendants could inform the Court and DISH of their proposed amended affirmative defenses.

         Altogether, the Magistrate Judge correctly determined that Defendants did not show good

  cause under Rule 16(b)(4) because Defendants failed to specify the proposed amendments; failed

  to demonstrate the amendments arise from any allegedly withheld information; and failed to prove

  that any information was even withheld in the first place. (Order at 7.) The Magistrate Judge also

  properly observed that the Eleventh Circuit found diligence is lacking where a party waits over a

  month to request leave to amend (id.), while here Defendants delayed for at least fifteen months.

  Therefore, even without considering the Magistrate Judge’s findings as to leave under Rule 15(a),

  the Objections should be overruled because the Magistrate Judge’s determination that Defendants

  failed to establish good cause under Rule 16(b)(4) is not clearly erroneous or contrary to law.

  B.     The Magistrate Judge Properly Denied Defendants’ Motion Under Rule 15(a).

         The Magistrate Judge also held that Defendants have not “shown that Rule 15(a)’s standard

  for leave to amend is satisfied.” (Id.) The Magistrate Judge observed this case has been pending

  for more than three years and the parties’ MSJs are filed and ripe for resolution. (Id.) Defendants’

  argument that their proposed amendments would not prejudice DISH or delay the proceedings was

  held to be “both underdeveloped and unpersuasive.” (Id.) Allowing Defendants to amend at this

  late stage – where discovery is closed and MSJs are pending – is inherently prejudicial and causes

  delay. (See Resp. at 12, citing Campbell, which held that “prejudice and undue delay are inherent”




                                                  18
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 19 of 20 PageID 10547



  in such a late amendment, and Lowe’s, which held a district court does not abuse its discretion in

  denying leave to amend where discovery closed and the dispositive motion deadline passed.)

         Defendants’ arguments regarding the alleged absence of prejudice and delay were properly

  rejected. Defendants’ claim that there is no prejudice because their proposed amended affirmative

  defenses were already “fully briefed” to the Court is incorrect. (Objs. at 15-16.) Defendants offer

  new affirmative defenses and new grounds for prior affirmative defenses that were not fully briefed

  in the parties’ MSJs, and in some cases not briefed at all, including Defendants’ second affirmative

  defense (claiming fraud on the Copyright Office); seventh (uncopyrightable subject matter); ninth

  (statute of limitations); tenth (defective DMCA copyright infringement notices); eleventh (DMCA

  safe harbor); fourteenth (joinder of indispensable parties); fifteenth (copyright misuse); sixteenth

  (waiver); seventeenth (unclean hands); and eighteenth (estoppel). (See Dkts. 146, 151, 217, 224.)

  Defendants have not shown where each of their affirmative defenses was “fully briefed” – neither

  in their Motion before the Magistrate Judge, at the hearing, nor in their Objections.

         Further, the pleadings Defendants cite in claiming that their proposed amended affirmative

  defenses have been fully briefed – i.e., Defendants’ motion for judgment on the pleadings that was

  denied before DISH responded and briefing on Defendants’ fourth MSJ – were filed after the close

  of discovery and nearly one year after DISH filed its MSJ. (Objs. at 3 and 15-16, citing Dkts. 203,

  217, 224, 228, 237.) If Defendants are permitted to amend their answer, then delay and prejudice

  will result because the parties would have to conduct discovery on these issues and may move for

  summary judgment as to these affirmative defenses. (See Resp. at 13, citing Regions Bank, which

  denied leave to amend and found a new affirmative defense prejudicial because discovery closed.)

         Defendants’ claim that there is no evidence of dilatory motive or bad faith is also incorrect.

  (Objs. at 16.) Defendants’ unjustified delay in requesting leave to amend is established. See supra




                                                  19
Case 8:16-cv-02549-TPB-CPT Document 245 Filed 11/15/19 Page 20 of 20 PageID 10548



  Part III.A.2.d. Defendants are also acting in bad faith by having concocted a false story concerning

  the need to amend based on allegedly withheld documents, when the true impetus for the proposed

  amended affirmative defenses is their hope of avoiding summary judgment. DISH’s response to

  Defendants’ fourth MSJ was filed on June 3, 2019 and demonstrated that Defendants are precluded

  from making arguments regarding the alleged invalidity of the Registered Works, which arguments

  by extension pertain to DISH’s MSJ, because the matters were not raised as affirmative defenses.

  (Dkt. 224 at 5-6; see Dkt. 146 at 2-3.) Defendants should not be permitted to assert new affirmative

  defenses for the purpose of avoiding summary judgment. (See Resp. at 7-8 and 13-14, citing cases

  including Lowe’s, which held that a district court may properly deny a motion for leave to amend

  “when such motion is designed to avoid an impending adverse summary judgment.”)

                                       IV.     CONCLUSION

         Defendants’ Objections should be overruled because the Magistrate Judge’s determination

  that Defendants failed to satisfy the standard for leave to amend in Rule 16(b)(4), and also failed

  justify their proposed amendment under Rule 15(a), is not clearly erroneous or contrary to law.

  Dated: November 15, 2019

         /s/ Timothy M. Frank
         Joseph H. Boyle (pro hac vice)                James A. Boatman, Jr.
         Timothy M. Frank (pro hac vice)               Florida Bar No. 0130184
         HAGAN NOLL & BOYLE, LLC                       THE BOATMAN LAW FIRM PA
         Two Memorial City Plaza                       3021 Airport-Pulling Road North, Suite 202
         820 Gessner, Suite 940                        Naples, Florida 34105
         Houston, Texas 77024                          Telephone: (239) 330-1494
         Telephone: (713) 343-0478                     Facsimile: (239) 236-0376
         Facsimile: (713) 758-0146                     Email: jab@boatman-law.com
         Email: joe.boyle@hnbllc.com
         Email: timothy.frank@hnbllc.com

         Attorneys for Plaintiff DISH Network L.L.C.




                                                  20
